PLAN OF REORGANIZATION THIS PLAN OF REORGANIZATION (the “Plan”), is made as of this 4th day of April, 2016, by Franklin Tax-Free Trust (“FTFT”), a statutory trust created under the laws of the State of Delaware, with its principal place of business at One Franklin Parkway, San Mateo, CA 94403-1906, on behalf of its series, the Franklin Double Tax-Free Income Fund (“Double Tax-Free Fund”) and the Franklin High Yield Tax-Free Income Fund (“High Yield Tax-Free Fund”) (together, the “Funds” and, individually, a “Fund”). Franklin Advisers, Inc., a California corporation, joins this Plan solely for purposes of Section8. PLAN OF REORGANIZATION The reorganization (hereinafter referred to as the “Reorganization”) will consist of (i)the acquisition by FTFT, on behalf of High Yield Tax-Free Fund, of substantially all of the property, assets and goodwill of Double Tax-Free Fund in exchange solely for full and fractional Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of High Yield Tax-Free Fund (“High Yield Tax-Free Fund Shares”); (ii)the distribution of High Yield Tax-Free Fund Shares to the holders of Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of Double Tax-Free Fund (the “Double Tax-Free Fund Shares”), respectively, according to their respective interests in Double Tax-Free Fund in complete liquidation of Double Tax-Free Fund; and (iii)the dissolution of Double Tax-Free Fund as soon as is practicable after the closing (as described in Section3, hereinafter called the “Closing”), all upon and subject to the terms and conditions of the Plan hereinafter set forth. AGREEMENT In order to consummate the Reorganization and in consideration of the premises and of the covenants and agreements hereinafter set forth, FTFT covenants and agrees as follows: 1. Sale and Transfer of Assets, Liquidation and Dissolution of Double Tax-Free Fund. (a) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties herein contained, and in consideration of the delivery by High Yield Tax-Free Fund of the number of High Yield Tax-Free Fund Shares hereinafter provided, FTFT, on behalf of Double Tax-Free Fund, agrees that, at the time of Closing, it will convey, transfer and deliver to High Yield Tax-Free Fund all of Double Tax-Free Fund’s then existing assets, including any interest in pending or future legal claims in connection with past or present portfolio holdings, whether in form of class action claims, opt-out or other direct litigation claims, or regulator or government-established investor recovery fund claims, and any and all resulting recoveries, free and clear of all liens, encumbrances, and claims whatsoever (other than shareholders’ rights of redemption), except for cash, bank deposits, or cash equivalent securities in an estimated amount necessary to: (i)pay 25% of the costs and expenses of carrying out the Reorganization in accordance with Section 8 of the Plan, (including, but not limited to, fees of counsel and accountants, and expenses of Double Tax-Free Fund’s liquidation and dissolution contemplated hereunder), which costs and expenses shall be established on Double Tax-Free Fund’s books as liability reserves; (ii) discharge its unpaid liabilities on its books at the Closing Date (as such term is defined in Section3), including, but not limited to, its income dividends and capital gains distributions, if any, payable for the period prior to the Closing Date and through the final taxable year ending with Double Tax-Free Fund’s complete liquidation; and (iii)pay such contingent liabilities, if any, as the officers of FTFT, on behalf of Double Tax-Free Fund, shall reasonably deem to exist against Double Tax-Free Fund at the Closing Date, for which contingent and other appropriate liability reserves shall be established on Double Tax-Free Fund’s books (such assets hereinafter “Net Assets”). High Yield Tax-Free Fund shall not assume any liability of Double Tax-Free Fund, whether accrued or contingent, known or unknown, and FTFT, on behalf of Double Tax-Free Fund, shall use its reasonable best efforts to discharge all of the known liabilities of Double Tax-Free Fund, so far as may be possible, from the cash, bank deposits and cash equivalent securities described above. 1 # 1437626 v. 1 (b) Subject to the terms and conditions of the Plan, and in reliance on the representations and warranties herein contained, and in consideration of such sale, conveyance, transfer, and delivery, FTFT, on behalf of High Yield Tax-Free Fund, agrees at the Closing to deliver to Double Tax-Free Fund the number of High Yield Tax-Free Fund Shares, determined by dividing the net asset value per share of each Class A, Class C and Advisor Class shares of Double Tax-Free Fund by the net asset value per share each of Class A, Class C and Advisor Class shares of High Yield Tax-Free Fund, respectively, and separately multiplying the result thereof by the number of outstanding Class A, Class C and Advisor Class shares, respectively, of Double Tax-Free Fund as of 1:00 p.m., Pacific time, on the Closing Date. The High Yield Tax-Free Fund Shares delivered to Double Tax-Free Fund at the Closing shall have an aggregate net asset value equal to the value of Double Tax-Free Fund’s Net Assets, all determined as provided in Section 2 of the Plan and as of the date and time specified herein. (c) Immediately following the Closing, Double Tax-Free Fund shall distribute the High Yield Tax-Free Fund Shares received by Double Tax-Free Fund pursuant to this Section 1 pro rata to Double Tax-Free Fund’s shareholders of record, based upon their respective holdings of Double Tax-Free Fund, as of the close of business on the Closing Date. Such distribution shall be accomplished by the establishment of accounts on the share records of High Yield Tax-Free Fund of the type and in the amounts due such shareholders based on their respective holdings in Double Tax-Free Fund as of the close of business on the Closing Date. Fractional High Yield Tax-Free Fund Shares shall be carried to the third decimal place. As promptly as practicable after the Closing, each holder of any outstanding certificate or certificates representing Double Tax-Free Fund Shares shall be entitled to surrender the same to the transfer agent for High Yield Tax-Free Fund in exchange for the number of High Yield Tax-Free Fund Shares of the same class into which the Double Tax-Free Fund Shares theretofore represented by the certificate or certificates so surrendered shall have been converted. Until so surrendered, each outstanding certificate, if any, which, prior to the Closing, represented Double Tax-Free Fund Shares shall be deemed for all High Yield Tax-Free Fund purposes to evidence ownership of the number of High Yield Tax-Free Fund Shares into which the Double Tax-Free Fund Shares (which prior to the Closing were represented thereby) have been converted. Certificates for High Yield Tax-Free Fund Shares shall not be issued, unless specifically requested by a shareholder. After the distribution, Double Tax-Free Fund shall be dissolved. (d) At the Closing, each shareholder of record of Double Tax-Free Fund as of the record date (the “Distribution Record Date”) with respect to any unpaid dividends and other distributions that were declared prior to the Closing, including any dividend or distribution declared pursuant to Section 7(d) hereof, shall have the right to receive such unpaid dividends and distributions with respect to the shares of Double Tax-Free Fund that such person had on such Distribution Record Date. 2 # 1437626 v. 1 (e) All books and records relating to Double Tax-Free Fund, including all books and records required to be maintained under the Investment Company Act of 1940 (the “1940 Act”), and the rules and regulations thereunder, shall be available to High Yield Tax-Free Fund from and after the date of the Plan, and shall be turned over to High Yield Tax-Free Fund on or prior to the Closing. 2. Valuation. (a) The net asset value of High Yield Tax-Free Fund Shares and Double Tax-Free Fund Shares and the value of Double Tax-Free Fund’s Net Assets to be acquired by High Yield Tax-Free Fund hereunder shall in each case be computed as of 1:00 p.m., Pacific time, on the Closing Date, unless on such date: (i)the New York Stock Exchange (“NYSE”) is not open for unrestricted trading; or (ii)the reporting of trading on the NYSE or other relevant market is disrupted; or (iii)any other extraordinary financial event or market condition occurs (each of the events described in (i), (ii)or (iii) are referred to as a “Market Disruption”). The net asset value per share of High Yield Tax-Free Fund Shares and Double Tax-Free Fund Shares and the value of Double Tax-Free Fund’s Net Assets shall be computed in accordance with the valuation procedures set forth in the most recent prospectus of High Yield Tax-Free Fund and Double Tax-Free Fund, as amended or supplemented, except that the net asset value per share of Double Tax-Free Fund shall be carried to the fourth decimal place. (b) In the event of a Market Disruption on the proposed Closing Date so that an accurate appraisal of the net asset value of High Yield Tax-Free Fund Shares or Double Tax-Free Fund Shares or the value of Double Tax-Free Fund’s Net Assets is impracticable, the Closing Date shall be postponed until the first business day when regular trading on the NYSE shall have been fully resumed and reporting shall have been restored and other trading markets are otherwise stabilized. (c) All computations of value regarding the net asset value of High Yield Tax-Free Fund Shares and Double Tax-Free Fund Shares and the value of Double Tax-Free Fund’s Net Assets shall be made by the administrator to the Funds. 3. Closing and Closing Date. The Closing shall take place at the principal office of FTFT at 1:00 p.m., Pacific time, on April 29, 2016 or such other date as the officers of FTFT may determine (the “Closing Date”). FTFT, on behalf of Double Tax-Free Fund, shall have provided for delivery as of the Closing those Net Assets of Double Tax-Free Fund to be transferred to the account of High Yield Tax-Free Fund’s custodian, The Bank of
